Warren E. Burger: You may continue.
Paul C. Matthews: Mr. Chief Justice, and may it please the Court. This morning I had already discussed the compelling analogy between the right of the widow to recover for loss of society and that of a wife of a badly crippled worker. I would like to spend the remainder of my time discussing the decision of Judge Friendly in the Ignerie case, discussing the Christofferson case, and discussing the contentions of the petitioner with regard to the uniformity. With regard to Ignerie, I believe that the decision of Judge Friendly was not in any way dogmatic, did not intend to be engraved in stone, but rather was invitational and that it left open a door through which the Alvez court, the Court of Appeals for the State of New York stepped through in the decision below. Judge Friendly wrote in Ignerie, "If there were evidence that maritime law generally recognized a claim for negligent injury to such an intangible right, or if the common law clearly authorized a wife's recovery, the gravitational pull of such concepts with respect to the wife of a longshoreman might be stronger than that of the analogy to the statute denying such a recovery to a seaman's wife." At the time, in 1963, when Judge Friendly wrote those words, 19 jurisdictions had denied the remedy. Of those 19, today 15 have reversed the law so that we have at the present time only four jurisdictions of those 19, plus one additional, that being Louisiana where the right has been denied. In addition, Judge Friendly indicated that the rights were too personal, too intangible and too conjectural to be determined by a jury, but that contention was answered by this Court in Gaudet which indicated that the same argument could be made with regard to any damages for pain and suffering and which indeed indicated that for many, many years, indeed centuries, that courts and juries had been called upon to pass upon the right for loss of consortium. With regard to a contention I think that was made or a mention in Judge Friendly's opinion, that the damages were parasitic in nature, this I think was well answered by the court below, by Judge Jasen who said, referring to a wife, in the good times she lights the hearth with her own inimitable glow, but when tragedy strikes it is part of her unique glory that forsaking the shelter, the comfort, the warmth of the home, she puts her arm and shoulder to the plow. We are now at the heart of the issue. In such circumstances when her husband's love is denied her, his strength sapped and his protection destroyed, in short, when she has been forced by the defendant to exchange a heart for a husk, we are urged to rule that she has suffered no loss compensable at the law. But let some scoundrel dent a dishpan in the family kitchen and the law in all its majesty will convene the court, will march with measured tread to the halls of justice and will there suffer a jury of her peers to assess the damages. Why are we asked then in this case to look the other way? Is this what is meant when it is said that justice is blind?"
Thurgood Marshall: Mr. Matthews, do you know any way we can get Congress to pass on this?
Paul C. Matthews: Your Honor --
Thurgood Marshall: I mean the more you go on with it, it seems like something Congress should get into.
Paul C. Matthews: I think, Your Honor, that Congress has quite clearly delegated this area to this Court, and I think that in the Fitzgerald case this Court recognized its duty and its responsibility in that area. So I don't think it is something that in any means is within the province of Congress. I --
William H. Rehnquist: Do you think Congress could not pass a law saying the right of consortium shall not be a compensable element in an action like this?
Paul C. Matthews: Of course they could do so, but the fact that they have not done so one way or the other is nothing that should be influential on this Court. As this Court indicated in the opinion in Moragne, Congress has specifically left to this Court the duty in the maritime law of declaring what the rights of injured persons should be.
William H. Rehnquist: That is not quite the same as saying it is not within the province of Congress.
Paul C. Matthews: The power of course. I would be the last to deny that, sir. This Court indicated in Moragne that certainly it better becomes the humane and liberal character of proceedings in admiralty to give then to withhold the remedy when not required to do so by established and inflexible rules. The basis for the statement that a blue-water seaman does not have or the wife of a blue-water seaman does not have this right is in the Christofferson case, where the Court of Appeals for the Fifth Circuit considered the right of the wife on three grounds. First, they considered the Jones Act, which they found did not allow this remedy, based upon Judge Friendly's decision in Ignerie. Secondly, they found that with respect to the claim for unseaworthiness, there was no right because of the decision of Judge Friendly in Ignerie. And thirdly, they found that there was no right under the law of the State of Louisiana where the injury had occurred by examining the state law. This I think, without trying to read their minds, had to do probably with the decision of this Court in Just v. Chambers which indicated that the law of the states may be used to fill in voids in the maritime law. So we have a situation where, according to the Christofferson case, is some 44 of the jurisdictions of this country, such a remedy would be allowed. In the name of uniformity, the petitioner in this case would have you to turn back the clock on almost half a century of progressive decisions, affirming the concern of admiralty for the welfare of those injured within its jurisdiction. I would just point out further that aligning the maritime law with the overwhelming majority of states will eliminate confusion where a single injury may result from violation of duties owed under state law by one defendant and maritime law by another, and it would be a situation similar to that which is involved in the Consolidated Machines case cited by the petitioner in its brief. Now, if I have any time left, I would mention what I concede to be the role of the Court of Appeals of the State of New York.
Warren E. Burger: You have until the red light goes on.
Paul C. Matthews: Very well. I simply would like to say on this issue which was designated by the co-respondent now as a reverse Erie issue, that the -- and which, of course, could not affect the substantive decision of this case -- that unless the state courts are permitted to examine the same data that a state court -- I'm sorry, unless the state courts are permitted to examine --
Warren E. Burger: Go ahead and finish your sentence.
Paul C. Matthews: -- to examine the same data that a federal court could examine in reaching the determination, that in fact they would be issuing, they would be giving second-rate justice. And if it was known that the state courts were bound blindly to stare decisis whereas the federal courts were free to use their reasoning in interpretation of the decisions of this Court, that that would lead to forum shopping. Thank you.
Warren E. Burger: Very well. Do you have anything further, Mr. Carr?
Stephen K. Carr: Yes, sir, just a few words. The respondent would urge that no distinction be made between the measure of damages in the fatal and non-fatal injuries. In doing so, he would ask the Court to make a distinction between longshoremen and the wives of longshoremen and seamen and their wives. It is petitioner's position that it makes eminently better sense if a distinction has to be made to make that distinction between life and death than it does to make an artificial distinction between longshoremen and their progeny and their wives and seamen and their wives. The longshoremen's rights are a derivative from seamen and to elevate the status of a longshoremen and his wife to a position above the employee from whom he derives his rights makes no sense at all. If respondent's position were to be accepted, it would mean that every time a longshoremen is injured, whether it be a bump, a scrape, a laceration, a bruise, he would be accompanied in his lawsuit by a spouse seeking sentimental damages.
Warren E. Burger: Well, they would have to produce some evidence to support that, of course.
Stephen K. Carr: I suggest, Your Honor, that that --
Warren E. Burger: If it was a very mild injury, there wouldn't be much prospect, would there?
Stephen K. Carr: MIt would nevertheless give him or her the right which is the right that we are addressing ourselves to today. I would like to finish by saying that this right that we were discussing at lunch or just before lunch with respect to our standing before this Court, is a right -- if there is any reservation among the Members of this Court about our standing -- is something that I would ask your permission to give us leave to brief the question if in fact you feel that we are not here properly.
Byron R. White: Could I ask you if the New York court system has finally disposed of this federal issue of the right of the wife?
Stephen K. Carr: The New York state court system has finally disposed of the issue of the right of the wife.
Byron R. White: You have lost at trial?
Stephen K. Carr: Well, I don't like to put it that way.
Byron R. White: Well, judgment has gone against you, your client?
Stephen K. Carr: There is judgment against my client. I also have an indemnity judgment against the third-party defendant.
Byron R. White: Well, on the consortium issue the judgment has gone against your client?
Stephen K. Carr: Yes, indeed it has, Your Honor.
Byron R. White: And that issue has not -- if you want to appeal in the state court system, the right of the wife is not subject to relitigation, is it?
Stephen K. Carr: The right of the wife is final as far as the New York state court system is concerned.
Warren E. Burger: Except as to amount, I suppose.
Stephen K. Carr: Except as to amount.
Warren E. Burger: Conceivably a reviewing court might reduce it.
Stephen K. Carr: With respect to excessiveness, that is so. But as far as the wife's right of consortium, that right is final in the state courts and cannot be relitigated in that forum.
Byron R. White: Well, suppose you appeal the judgment to the appellate division and one of the grounds for appeal is the wife has no right in the first place under federal law.
Stephen K. Carr: I can't possibly make that argument at this stage.
Byron R. White: Well, that would the appellate division say? What would the appellate division say if you did? What would they say?
Stephen K. Carr: The appellate division would say this is res judicata, this has decided by the New York state Court of Appeals and does not permit you to pursue the matter further.
Warren E. Burger: They might even say that it is a frivolous argument in light of the Court of Appeals holding.
Stephen K. Carr: Exactly.
Byron R. White: Well, it sounds to me like then what you are really arguing jurisdiction is that the only time you could appeal the Court of Appeals judgment that is before us now is now.
Stephen K. Carr: Is today.
Byron R. White: Because otherwise you would be untimely.
Stephen K. Carr: I believe that is the case.
William H. Rehnquist: Well, suppose you had not appeared at the time you did and simply went back, tried the case, gone up to the appellate division, recognized it was law of the case of New York or stare decisis or that there was no bar to consortium rights, argued other issues in the Court of Appeals, do you think you would have been precluded from appealing to this Court on the consortium issue at that stage?
Stephen K. Carr: Yes, sir, I believe I would, having failed to appeal from the appellate division's reversal of the lower court, that I would have lost my right on the consortium grounds. As I understand the procedure, Your Honor, I had my time to perfect the appeal on that particular issue and, having failed to do so, I would have waived my right.
Warren E. Burger: Thank you, gentlemen. The case is submitted.